The opinion of the court was delivered, July 3d 1867, by
Woodward, C. J.
— Daniel Eckman and Jacob Eckman were brothers, and each owned a farm in Strasburg township, Lancaster county. Jacob had two sons, the present defendants, whose names were Benjamin and Daniel, Jr., but Daniel Eckman, the elder, the plaintiff, had no sons. Jacob Eckman, before his death, made his will, devising his farm to his two sons, and Daniel made a deed of his farm to them also, reserving to himself a life estate. *273This deed was placed in the hands of Jacob, whether as an escrow or as an absolute delivery was a disputed point, and after the death of Jacob it was delivered by the sons or one of them to John Strohm, who placed it upon record. Though it expresses a consideration of $8000, it was a voluntary settlement.
It is this deed which Daniel, the uncle, now seeks to cancel. His will alleges a parol agreement between the nephews, that Daniel, Jr., was to release to Benjamin all his interest in the farm devised to them by their father, and Benjamin was to release to Daniel, Jr., all his interest in the farm conveyed to them by the uncle ; that with a view of carrying out this arrangement the deed was made and sent to Strohm, a conveyancer, to prepare the necessary papers, and was not to be delivered till the partition was completed. The bill then alleges that Daniel, Jr., subsequently refused to perform his part of the condition, whereupon the arrangement failed and the deed was not delivered. Founding himself upon these allegations the plaintiff asks for a decree cancelling the deed and the record of it.
If the case made by the bill were supported by the answer and proofs, the plaintiff would have an equitable right to demand the cancellation of the deed, for a deed made in the course of a proposed family arrangement, and only delivered as an escrow, and yet by some means finding its way upon the record, would be such a cloud upon the grantor’s title that, the arrangement failing, he would have good right to demand cancellation of the deed. Bills for this purpose belong to the head of relief, which is technically called quia timet, and are very common in the equity jurisdiction. Not indeed that a man has an absolute right to the interference of a Court of Chancery to relieve against his own voluntary act, but it is a matter of sound discretion to be exercised by the court, either in granting or refusing the relief prayed, according to its own notion of what is reasonable and proper under all the circumstances of the particular case. Not only are accident, mistake and fraud recognised grounds of relief, but if an instrument ought not to be used or enforced, it is against conscience for the party holding it to retain it, since he can only retain it for a sinister purpose, and, according to Judge Story, the modern decisions entitle him to relief quia timet: 1 Story’s Eq. § 700.
But the case is to be viewed not only as presented in the plaintiff’s bill, but also in the answers and proofs. The defendants sever in their answers, Benjamin confessing all the allegations of the bill, and Daniel, Jr., alleging that his uncle’s deed was delivered to his father, Jacob Eckman, who took charge thereof for and at the request of the defendants for convenience and safekeeping, and that it so remained in his possession to the time of his death, except for a short time when the respondent took it to *274Lancaster to be examined by counsel; that the conveyance was made in pursuance of an amicable family arrangement between him and his brother, by which they agreed upon the manner in which their several estates were to be settled and disposed of— and he admits that no part of the $8000 consideration-money was paid or ever intended to be paid. The respondent further answers that after his father’s death, his brother Benjamin proposed to make partition of the two plantations by taking to himself the farm devised by their father, the respondent to take that which their uncle had conveyed to them; and the respondent, although the plantation devised to them by their father was greater in size and value, agreed to the proposition of his brother on condition that the said Benjamin would make provision for the payment of one-half of the rents, issues and profits thereof to said Daniel Eckman, the complainant, during his natural life, as an equivalent for his share of the reservation to that effect contained in the deed of the complainant to them. And he alleges that Benjamin at first assented to this condition, and that they took the deed of their uncle to John Strohm, Esq., for the purpose of having the necessary papers drawn to effectuate this arrangement; but afterwards the said Benjamin refused to complete the arrangement. He then charges that the uncle is upwards of eighty-three years of age, and has become enfeebled in intellect, and that his brother Benjamin, taking advantage of this weakness, has, by undue influence, prejudiced the said complainant against the respondent, and alienated his natural affections.
According to the answer, it would seem that it is a fraternal feud which has prevented the consummation of this family arrangement ; but, as the complainant’s life estate, reserved by his deed, is secure to him, it is not easy to see how his interests are impaired or affected by the disagreement between his nephews. However much he may regret that brethren cannot dwell in harmony, his rights of property do not seem to require protection from a court of equity, and the bill is not to be sustained merely to quell the fraternal discord.
Whilst the issue between the brothers is not directly before us, it may not be amiss for us to intimate that the condition insisted on by Daniel as to half the rents dui’ing the uncle’s life seems to us to be reasonable, and, indeed, necessary, if equality of partition is to be effected, for, as Benjamin was to enter at once into the exclusive enjoyment of the patrimonial acres, and Daniel’s right of possession of the uncle’s farm must await his death, he would be without land or its profits, unless Benjamin should yield a half rent during the uncle’s life.
Now as to the proofs. Having seen how the matter stands upon the bill and answer, it is very material to see whether the proofs establish a delivery of the complainant’s deed, for this is a *275vital point upon which the bill and answer are in direct antagonism. .If the deed was delivered, an estate in remainder vested in the defendants as tenants in common, and no discords between them would entitle the grantor to have it cancelled. On this point the testimony of several witnesses bears with considerable weight.
Daniel Truston swears that the complainant told him he was going to leave the deed with his brother Jacob for safe keeping, and then at his death he was to deliver it over to Benjamin and Daniel, and afterwards both Jacob and Daniel told the witness it was so left with Jacob. Daniel said it was for the boys, Benjamin and Daniel. Daniel Lefevre proves Benjamin’s declarations at the appraisement of his father’s estate to the same effect. Jacob B. Amwake saw the deed and will in the hands of Benjamin and Daniel, Jr., in September or October 1859. Several other witnesses prove Benjamin’s declarations recognising the conveyance of the estate as a vested title, while Mr. Strohm, to whom the brothers brought the deed, understood so clearly that it was an executed and delivered conveyance, that he advised them to record it, and at the instance of Daniel took it to Lancaster and had it recorded, and received it back from the recorder, refusing to deliver it to the grantor upon demand from him.
On the part of the complainant we have the testimony of Mr. Patterson, which, though it explains the testimony of Mr. Strohm, does not materially contradict him upon the point now under consideration — the delivery of the deed. And the answer of Benjamin Eckman is relied on as disproving the delivery.
In general the answer of one defendant in chancery cannot be read in evidence against his co-defendant, the reason being that as there is no issue between them, there can have been no opportunity for cross-examination. But this rule does not apply where the other defendant claims through him whose answer is offered in evidence; nor to cases where they have a joint interest, either as partners, or otherwise, in the transaction: 1 Greenl. Ev. § 178.
Benjamin’s answers are evidence against himsélf, but as the interests which he and his brother had, both under the will of their father and the deed of their uncle, are not those of joint tenants, but of tenants in common, he comes within the rule which excludes his answers as against his brother and co-defendant: see Gresley’s Eq. Ev. p. 29.
So stand the proofs upon the question of delivery, and we think they fully justified the conclusion of the court below that the deed had been well delivered. A deed need not necessarily be delivered directly to the grantee himself; a delivery to any other person for him, and to his use, is sufficient. If it have passed beyond the control of the grantor by his own act, accom*276panied with declarations that it is delivered for the use and benefit of the grantee, it shall have the same effect in the hands of the custodian, though a stranger, as if delivered to the party beneficially entitled.
What equity, then, has the complainant to cancel a conveyance fairly made and sufficiently delivered ? No accident, fraud or mistake is alleged, and no circumstance that seems to entitle him to relief on the principles of quia timet. The ground of complaint is the failure of the brothers to come to an amicable partition. But this circumstance does not impair, nor even becloud, the complainant’s title. His life estate is untouched by their discords. And their own estates, as to their titles, is unimpaired by their inability to enjoy them in severalty. A little more time and reflection may bring them to a better mind, and enable them to make an amicable partition, but meanwhile they hold securely as tenants in common, and neither they nor their uncle seem to require the interposition of a court of equity to protect their rights of property. The decree is affirmed.